NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMR MOHSEN,                                     No. 16-55606

                Plaintiff-Appellant,            D.C. No. 2:13-cv-07358-MWF-AS

 v.
                                                AMENDED MEMORANDUM*
MORGAN STANLEY & CO. INC.; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                           Submitted January 26, 2018**
                             San Francisco, California

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Federal prisoner Amr Mohsen appeals pro se from the district court’s

judgment dismissing his action alleging Racketeer Influenced and Corrupt

Organizations Act (“RICO”) and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2010) (dismissal based on Fed. R. Civ. P. 12(b)(6)); Jones v. Blanas, 393 F.3d 918,

926 (9th Cir. 2004) (dismissal based on the applicable statute of limitations). We

affirm.

       The district court properly dismissed Mohsen’s RICO claims as time-barred

because Mohsen failed to allege facts sufficient to show that his RICO claims were

timely. See Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353,

365 (9th Cir. 2005) (four-year statute of limitations period for civil RICO claims

begins to run when a plaintiff knows or should know of the injury that is the basis

for the action); Grimmett v. Brown, 75 F.3d 506, 512-13 (9th Cir. 1996)

(discussing “separate accrual rule” in the RICO context).

       The district court did not err by taking judicial notice of the complaint

Mohsen filed in an earlier action or documents filed in Mohsen’s criminal case.

See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (setting forth

standard of review for district court’s decision to take judicial notice; a court may

take judicial notice of matters of public record without converting a motion to

dismiss into a motion for summary judgment)

       Mohsen’s request for oral argument, set forth in his opening brief, is denied.

       Mohsen’s request to reassign this case to a different district court judge, set

forth in his reply brief, is denied.

       AFFIRMED.


                                           2                                       16-55606